Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

Dated 8th May, 2018

 

Ecrent Capital Holdings Limited

 

and

 

Sharing Economy Investment Limited

 



 

 

LICENSE

AGREEMENT



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Table of Contents

 

    Page     1. definitions and interpretations 1       2. Grant of licenses 7  
    3. delivery of the licensed software 9       4. Acceptance testing 9      
5. operation of the Websites 11       6. performance of services 11       7.
consideration and conditions precedent 12       8. guaranteed revenue and
Guaranteed gross profit 13       9. transfer of revenues 13       10.
intellectual property rights 14       11. Confidentiality 15       12. term and
termination 16       13. Representations and warranties 18       14.
indemnification 22       15. notices 23       16. force majeure 24       17.
miscellaneous 24

 



i

 

 

THIS AGREEMENT is made the 8th day of May, 2018

 

BETWEEN:

 

(1)ECRENT CAPITAL HOLDINGS LIMITED, a company incorporated in the British Virgin
Islands and whose registered office is at Sea Meadow House, Blackburne Highway,
(P.O. Box 116), Road Town, Tortola, British Virgin Islands (the “Licensor”); and
  

(2)SHARING ECONOMY INVESTMENT LIMITED, a company incorporated in the British
Virgin Islands and whose registered office is at Sea Meadow House, Blackburne
Highway, (P.O. Box 116), Road Town, Tortola, British Virgin Islands (the
“Licensee”).

 

WHEREAS:

 

(A)The Licensor was granted an exclusive and sublicensable license from its
Affiliates under a separate license agreement to utilise certain software and
trademarks in order to develop, launch, operate, commercialise, and maintain an
online website platform in a number of countries.   

(B)The Licensor wishes to sublicense to the Licensee and the Licensee wishes to
receive from the Licensor such exclusive license to utilize the software and
trademarks, and grant other rights that the Licensee may need, for the purpose
of the Business (as hereinafter defined).   

(C)The Parties wish to ultimately expand upon their business relationship under
this Agreement as part of achieving a world-wide and global scope to the
services related to the license hereunder.

 

IT IS HEREBY AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATIONS

 

1.1In this Agreement, unless the context requires otherwise, the following terms
shall have the following meanings:

 

  “Acceptance” has the meaning set forth in Clause 4.8         “Acceptance
Tests” such tests as may be conducted in accordance with Clause 4 to determine
whether the Licensed Software meets the requirements of this Agreement and the
Documentation         “Affiliate” in relation to a corporation or person, a
legal entity directly or indirectly controlled by, controlling, or under common
control with, such corporation or person

 



1

 

 

  “Authorised Services” any and all services performed by any Authorised User
for the Licensee or any of the Licensee’s Affiliates for or in connection with
the Licensee’s or the Licensee’s Affiliate’s use of the Licensed Software or
Documentation in accordance with this Agreement, including any services
comprising or relating to the analysis, development, delivery, hosting,
installation, configuration, integration, testing, deployment, maintenance,
support, repair, storage, copying, reproduction, modification, enhancement,
improvement or disaster recovery of, or training of Authorised Users concerning,
the Licensed Software or Documentation.         “Authorised Users” all officers,
directors, employees, consultants or independent contractors of the Licensee or
any of the Licensee’s Affiliates authorised under this Agreement to use the
Licensed Software, the Documentation, the Licensed Trademarks, the Licensed
Domain Names, and/or the Licensed Content. Authorised Users also include all
persons, including all agents, contractors, consultants, and their respective
employees that the Licensee or any of the Licensee’s Affiliates retains or
grants any sublicense to hereunder to provide Authorised Services        
“Business” operation of the Websites, mobile applications and business services
        “Business Days” a day other than a Saturday, Sunday or other day on
which commercial banks in Hong Kong are authorised or required by Law to be
closed for business         “Confidential Information” has the meaning set forth
in Clause 11.1         “Disclosing Party” has the meaning set forth in Clause
11.1         “Documentation” all user manuals, operating manuals, technical
manuals and any other instructions, specifications, documents or materials, in
any form or media, that describe the functionality, installation, testing,
operation, use, maintenance, support, or technical or other components, features
or requirements, of the Licensed Software         “Effective Date” has the
meaning set forth in Clause 12.1

 



2

 

 

  “Expiration Date” has the meaning set forth in Clause 12.1         “Force
Majeure” has the meaning set forth in Clause 16.1         “Guaranteed Gross
Profit” has the meaning set forth in Clause 8.1         “Guaranteed Revenue” has
the meaning set forth in Clause 8.1         “Harmful Code” any virus, Trojan
horse, worm, backdoor or other software or hardware devices the effect of which
is to permit unauthorised access to, or to disable, erase, or otherwise harm,
any computer, systems or software; or any time bomb, drop dead device, or other
software or hardware device designed to disable a computer program automatically
with the passage of time or under the positive control of any person, or
otherwise deprive the Licensee of its lawful right to use such software        
“Hong Kong” the Hong Kong Special Administrative Region of the People’s Republic
of China         “Hosting Services” has the meaning set forth in Clause 6.1    
    “Intellectual Property Rights” any and all registered and unregistered
rights granted, applied for or otherwise now or hereafter in existence under or
related to any patent, copyright, trademark, trade secret, database protection
or other intellectual property rights laws, and all similar or equivalent rights
or forms of protection, in any part of the world         “Issued Price” has the
meaning set forth in Clause 7         “Issued Shares” has the meaning set forth
in Clause 7         “Law” any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree or other requirement
of any federal, state, local or foreign government or political subdivision
thereof, or any arbitrator, court or tribunal of competent jurisdiction        
“Licensed Content” all content (including but not limited to text, graphics,
information and data) associated with the Website. The copyright of such content
is (a) owned by the Licensor; or (b) owned by a third party provider but is sub
licensable by the Licensor to the Licensee without requiring the payment of any
additional fee to any third party and without violating the terms of any
agreement with such third party provider, together with all updates to and
substitutions therefor as may be implemented by Licensor or such third party
provider.

 



3

 

 

  “Licensed Domain Names” the domain names described in Schedule 3        
“Licensed Software” the computer and mobile application software described in
Schedule 2, Maintenance Releases of the same provided to the Licensee or any of
the Licensee’s Affiliates pursuant to this Agreement, and all copies of the
foregoing permitted under this Agreement         “Licensed Trademarks” the
trademarks described in Schedule 4         “Licensee’s Data” means all data,
information and other content of any type and in any format, medium or form,
whether audio, visual, digital, screen, graphical user interface or other, that
is input, uploaded to, placed into or collected, stored, processed, generated or
output by any device, system or network by or on behalf of the Licensee or any
of its Affiliates, including any and all works, inventions, data, analyses, and
other information and materials resulting from any use of the Licensed Software
by or on behalf of the Licensee or any of its Affiliates under this Agreement,
except that Licensee’s Data does not include the Licensed Software or data,
information or content, including any graphical user interface, audio, visual or
digital or other display or output, that is generated automatically upon
executing the Licensed Software without additional user input        
“Licensee’s Modifications” all modifications, corrections, repairs,
translations, enhancements and other derivative works and improvements of the
Licensed Software or Documentation permitted by the Licensor with prior written
consent to be made by the Licensee or any of its Affiliates, or for the Licensee
or any of its Affiliates by any Authorised User pursuant to this Agreement      
  “Licensee’s Systems” the Licensee’s information technology infrastructure,
including but not limited to, computers, servers, software, hardware, databases,
electronic systems (including database management systems) and networks, whether
operated directly by the Licensee or through the use of third-party services or
contractors         “Losses” all losses, damages, liabilities, deficiencies,
claims, actions, judgments, settlements, interest, awards, penalties, fines,
costs or expenses of whatever kind, including reasonable attorneys’ fees and the
costs of enforcing any right to indemnification hereunder and the cost of
pursuing any insurance providers

 



4

 

 

  “Maintenance Release” any update, upgrade, release or other adaptation or
modification of the Licensed Software, including any updated Documentation, that
the Licensor may develop and launch or utilise in connection with the Websites
from time to time during the Term, which may contain, among other tines error
corrections, enhancements, improvements or other changes to the user interface,
functionality, compatibility, capabilities, performance, efficiency or quality
of the Licensed Software or the Websites         “Month End Report” has the
meaning set forth in Clause 9.4         “Nonconformance Notice” has the meaning
set forth in Clause 4.5         “Nonconformity” any failure or failures of the
Licensed Software to conform to the requirements of this Agreement, including
any applicable Documentation         “Receiving Party” has the meaning set forth
in Clause 11.1         “Regions” the countries, territories or regions described
in Schedule 1         “Reported Month” has the meaning set forth in Clause 9.4  
      “Representatives” with respect to a Party, that Party’s and its
Affiliates’ employees, officers, directors, consultants, agents, independent
contractors, service providers, sublicensees, subcontractors and legal advisors
        “Securities Act” the Securities Act of 1933, as amended         “SEII”
Sharing Economy International Inc., a company incorporated in Nevada, the U.S.
with limited liability, the shares of which are listed on the NASDAQ stock
market         “Support Services” has the meaning set forth in Clause 6.2      
  “Term” has the meaning set forth in Clause 12.1

 



5

 

 

  “Testing Period” has the meaning set forth in Clause 4.3(b)         “Training
Services” has the meaning set forth in Clause 6.6         “US$” United States
Dollar         “U.S.” the United States of America



          “U.S. Person”

means:

            (i) any natural person who is a citizen of, or resident in, the U.S.
(meaning the United States of America, its territories and possessions, any
State of the United States, and the District of Columbia);             (ii) any
partnership, corporation or other entity organized or incorporated in, or under
the laws of the U.S.;             (iii) any estate of which any executor or
administrator is a U.S. Person;             (iv) any trust of which any trustee
is a U.S. Person;             (v) any agency or branch of a foreign entity
located in the U.S., or the income of which is subject to U.S. income tax,
regardless of source;             (vi) any non-discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a U.S. Person;             (vii) any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated, or (if an individual) resident in the
U.S.; and             (viii) any partnership or corporation if: (A) organized or
incorporated under the laws of any foreign jurisdiction; and (B) formed by a
U.S. Person principally for the purpose of investing in securities not
registered under the 1933 Act, unless it is organized or incorporated, and
owned, by “accredited investors” (as defined in Rule 501(a) of Regulation D of
the 1933 Act) who are not natural persons, estates or trusts.

 

  “Warranties” the representations and warranties which are set out in Clause 13
        “Websites” the online websites and platforms at the Licensed Domain
Names which the Licensee shall operate through the Licensee’s use of the rights
granted under this Agreement  

 

6

 

 

 

1.2In this Agreement:   

(a)the Recitals and the Schedules form part of this Agreement and shall have the
same force and effect as if expressly set out in the body of this Agreement and
any reference to this Agreement shall be to this Agreement as from time to time
supplemented, varied or amended and shall include the Recitals and Schedules;   

(b)statutes or statutory provisions shall be construed as references to those
statutes or provisions as amended from time to time (whether before or after the
date of this Agreement) and to any orders, regulations, instruments or
subordinate legislation under the relevant statute or statutory provisions;   

(c)words denoting the singular include the plural and vice versa, words denoting
any gender include all genders, and words denoting persons include firms and
corporations and vice versa. “Parties” or “Party” shall mean the parties or a
party to this Agreement;   

(d)the headings are for convenience only and shall not affect the construction
of this Agreement; and   

(e)unless otherwise specified, all acts required to be done under this Agreement
on a day which is not a Business Day shall be done on the next Business Day.

 

2.GRANT OF LICENSES

 

  

2.1Subject to the terms and conditions of this Agreement, the Licensor hereby
grants to the Licensee during the Term exclusive, transferrable, royalty-free
rights and licenses to use the following in connection with the Business in the
Regions:   

(a)the Licensed Software; and   

(b)the Documentation.   

2.2Subject to the terms and conditions of this Agreement, the Licensor hereby
grants to the Licensee during the Term exclusive, transferrable, royalty-free
rights and licenses to use the following in connection with the Business:   

(a)the Licensed Trademarks;   

(b)the Licensed Domain Names; and   

(c)the Licensed Content.

 



7

 

 

2.3The rights and licenses hereby granted in Clauses 2.1 and 2.2 are
sublicensable by the Licensee as may be necessary to the Licensee’s Affiliates
and to the extent necessary for the Licensee to meet its obligations under this
Agreement provided that the Licensee shall ensure that any such sublicense shall
incorporate terms and conditions sufficient to enable the Licensee to comply
with this Agreement and the Licensee remains responsible for compliance with the
terms of the sublicense by the sublicensees. For the avoidance of doubt, to the
extent necessary this Agreement includes all rights that the Licensee may need
in order for Licensee to grant access and use to end users of the Websites and
any mobile application software.   

2.4Pursuant to the rights and licenses granted under Clause 2.1 and in
accordance with the terms and conditions of this Agreement, the Licensee, and as
necessary each of the Licensee’s Affiliates, has the right and license to do
each of the following for or in connection with the Business:   

(a)install, execute, host, and run as many copies of the Licensed Software on
the Licensee’s Systems as may be needed by the Licensee and its Authorised Users
in connection with the Business;   

(b)generate, print, copy, download and store all Licensee’s Data and other data,
information and content, including all graphical user interfaces, audio, visual
or digital and other displays and output, as may result from any execution or
other use of the Licensed Software;   

(c)use the Licensed Software in object code form;   

(d)grant any and all such sublicenses as may be required to authorise any
Authorised Users to perform any of the Authorised Services in connection with
the Business;   

(e)train Authorised Users in any and all uses of the Licensed Software and the
Documentation permitted hereunder; and   

(f)perform, and have Authorised Users perform, any other act, including the
provision of any service, that is reasonably incidental to the operation of the
Licensed Software for the Business in accordance with the terms and conditions
of this Agreement.   

2.5During the Term, the Licensor shall provide the Licensee and its Affiliates,
at no additional charge, with all Maintenance Releases, each of which will
constitute Licensed Software and be subject to the terms and conditions of this
Agreement.

 



8

 

 

3.DELIVERY OF THE LICENSED SOFTWARE

 

3.1Within ten (10) Business Days after the Effective Date, the Licensor shall
deliver the Licensed Software to the Licensee in a form mutually agreed to by
the parties.   

3.2Risk of loss of any tangible media on which any Licensed Software is
delivered shall not pass to the Licensee unless and until Licensee’s Acceptance
of such Licensed Software in accordance with Clause 4.   

3.3The Licensor shall provide the Licensee with complete and accurate
Documentation for all Licensed Software prior to or concurrently with its
delivery of the Licensed Software, including any necessary translations of such
Documentation into the English language. The Documentation shall include all
technical and functional specifications and other such information as may be
reasonably necessary for the effective installation, testing, use, support,
maintenance of the Licensed Software on the Licensee’s Systems, including the
effective configuration, integration, and systems administration of the Licensed
Software, and the operation and the performance of all its functions.   

3.4Licensor shall provide all Documentation in both hard copy and electronic
form, or as the Licensee may otherwise request.   

4.ACCEPTANCE TESTING

 

4.1All Licensed Software shall be tested in accordance with the terms of this
Clause 4 to determine whether it is fully operate, meets all applicable
specifications and will function in accordance with the Documentation when
properly installed and used for its intended purpose on the Licensee’s Systems
(the “Acceptance Tests”).   

4.2Upon the delivery of the Licensed Software, the Licensee shall conduct all
Acceptance Tests to determine whether, and the extent to which:   

(a)the Licensed Software conforms to the requirements of this Agreement,
including the full operability, integration, interoperability and compatibility
of the Licensed Software with the components and functions of the Licensee’s
Systems in accordance with the Documentation; and   

(b)the Documentation effectively supports the Licensed Software, is complete and
free of any deficiencies.   

4.3All Acceptance Tests shall:   

(a)begin with a commercially reasonable time following delivery of the Licensed
Software; and   

(b)be conducted by the Licensee for up to one-hundred and eighty (180) days from
the date of the Licensee’s receipt of the Licensed Software (the “Testing
Period”).

 



9

 

 

4.4The Licensee may suspend the Acceptance Tests and the corresponding Test
Period by written notice to the Licensor if the Licensee discovers a
Nonconformity in the tested Licensed Software or part or feature thereof. In
such event, the Licensor shall immediately, and in any case within ten (10)
Business Days, correct such Nonconformity, whereupon the Acceptance Tests and
Testing Period shall resume for the balance of the Testing Period.   

4.5Within ten (10) Business Days following the completion of any Acceptance
Tests, the Licensee shall prepare and provide to the other party written notice
of the completion of the tests. Such notice shall include a report describing in
reasonable detail the tests conducted and the results thereof, including any
uncorrected Nonconformity in the tested Licensed Software (a “Nonconformance
Notice”). If such notice identifies any Nonconformities, the parties’ rights,
remedies and obligations will be as set forth in Clauses 4.6 and 4.7. If such
notice provided by the Licensee identifies no Nonconformities, such notice shall
constitute the Licensee’s Acceptance of the tested Licensed Software.   

4.6If the Acceptance Tests identify any Nonconformities, the Licensor, at the
Licensor’s sole cost and expense, shall remedy all such Nonconformities and
redeliver the Licensed Software, in accordance with the applicable requirements
of this Agreement and the Documentation as promptly as commercially possible
and, in any case, within ten (10) days following its receipt of the Licensee’s
Nonconformance Notice.   

4.7If Acceptance Tests identify any Nonconformity in any Licensed Software after
a second or subsequent delivery thereof, or the Licensor fails to redeliver any
Licensed Software on a timely basis, the Licensee may, in its sole discretion,
by written notice to the Licensor:   

(a)continue the process set forth in this Clause 4; or   

(b)accept the nonconforming Licensed Software, in which case the Issued Shares
shall be reduced equitably to reflect the value of the Licensed Software as
received relative to the value of the Licensed Software had it conformed to the
requirements and specifications of this Agreement and the Documentation; or   

(c)deem the failure to be a non-curable material breach of this Agreement and
terminate this Agreement pursuant to Clause 12.3.   

4.8Acceptance of the Licensed Software (“Acceptance”) shall occur, if at all, on
the date that is the earlier of:   

(a)the Licensee’s delivery of a notice accepting such Licensed Software pursuant
to Clause 4.5; or   

(b)ten (10) Business Days after the expiration of the Testing Period if the
Licensee has not notified the Licensor of one or more Nonconformities prior
thereto.

 



10

 

 

5.OPERATION OF THE WEBSITES

 

Following Acceptance of the Licensed Software, the Licensee shall use reasonable
commercial effects to utilise the rights licensed under this Agreement to
commercialize the Websites in the Regions in connection with the Business.
Toward that end, the Licensee shall be responsible for:

 

(a)all costs associated with the Websites, including but not limited to, the
operation, advertising, and marketing of the Websites;   

(b)publishing the Licensed Content;   

(c)disseminating all promotional and advertising materials in the Regions in
connection with the Websites.   

6.PERFORMANCE OF SERVICES

 

6.1The Licensor shall provide hosting services to the Licensee (the “Hosting
Services”). Subject to the terms and conditions of this Agreement or any
separate hosting agreement the parties may wish to enter into, the Licensor will
use commercially reasonable efforts to make the Websites available for the
authorised access and use by the Licensee over the internet at least ninety-nine
point nine per cent (99.9%) of the time as measured over the course of each
calendar month during the Term excluding unavailability due, in whole or in
part, to:   

(a)act or omission by the Licensee;   

(b)failure by the Licensee to adequately maintain the Licensee’s System;   

(c)the Licensee’s internet connectivity or failure thereof;   

(d)Force Majeure;   

(e)failure, crash, degradation, suspension, interruption, outage or other
problem with any software, hardware, system, infrastructure, network, facility
or other matter not supplied by or reasonably under the control of the Licensor;
or   

(f)downtime scheduled by the Licensor for routine maintenance or services.   

6.2During the Term, the Licensor shall provide the Licensee with support
services consisting of technical support in connection with the function and
operation of the Licensed Software, Maintenance Releases and Websites (the
“Support Services”).   

6.3The Licensor shall provide the Support Services hereunder in a timely,
skilful, professional and workmanlike manner by qualified personnel exercising
care, skill and diligence consistent with best practices in the industry, and
will devote adequate resources to meet its obligations hereunder, in accordance
with the terms and conditions of this Agreement and the Documentation.

 



11

 

 

6.4The Licensor acknowledges that time is of the essence with respect to the
Licensor’s performance of the Support Services hereunder and agrees that prompt
and timely performance of all Support Services and other Licensor’s obligations
in accordance with this Agreement is strictly required.   

6.5The Licensor shall continue to develop and create new application of the
Websites as the Licensee may direct from time to time during the Term.   

6.6The Licensor shall provide training on all uses of the Licensed Software and
Websites, including any new application of the Websites as may be developed
during the Term (the “Training Services”). Upon the Licensee’s request, the
Licensor shall timely provide training for additional Authorised Users or other
additional training on all uses of the Licensed Software for which the Licensee
requests such training, at such reasonable times and locations as the Licensee
requests.   

7.CONSIDERATION AND CONDITIONS PRECEDENT

 

7.1Subject to Clause 7.2, and in consideration of and as payment in full for the
rights and licenses hereby granted and the services provided by the Licensor in
accordance with this Agreement, the Licensee shall issue to the Licensor 530,000
shares in SEII at the Issued Price of US$4 per share (the “Issued Shares”).   

7.2The issue of the Issued Shares is conditional upon:   

(a)all necessary approvals and consents in respect to this Agreement and the
transactions contemplated hereunder having been obtained by SEII; and   

(b)if so required under the NASDAQ Stock Market Rules, any applicable laws
and/or regulations, the constitutional documents of SEII and/or by the U.S.
Securities and Exchange Commission or other relevant authority, the passing by
the shareholders of SEII of resolution(s) approving this Agreement and the
transactions contemplated thereunder, including the issue of the Issued Shares.
  

7.3If the conditions set out in Clause 7.2 have not been satisfied on or before
December 31, 2018, this Agreement shall cease and determine (save and except
Clause 11 which shall continue to have full force and effect) and thereafter
none of the Parties shall have any obligations and liabilities towards each
other hereunder save for any antecedent breaches of the terms hereof.   



12

 

 

8.GUARANTEED REVENUE AND GUARANTEED GROSS PROFIT

 

8.1The Licensor guarantees that the Business will generate revenue of
US$15,000,000 (the “Guaranteed Revenue”) and gross profit of US$2,910,000 (the
“Guaranteed Gross Profit”) for the Term.   

8.2If the Business fails to generate either or both of the guaranteed amounts
set forth in Clause 8.1 (unless such failure is caused solely by the Licensee’s
material breach of any of its obligations under this Agreement), the Licensor
shall compensate the Licensee as follows:   

(a)in the event that the Business fails to generate the Guaranteed Revenue only,
the Licensor shall, no later than one (1) calendar month after the date of the
audited financial statement for the year ending 31 December 2019, return to the
Licensee such proportion of the Issued Shares as is equal to the ratio of the
amount of shortfall in revenue for the Term to the Guaranteed Revenue; or pay to
the Licensee an amount equivalent to such proportion of Issued Shares at the
Issued Price in cash, the choice of which will be made by the Licensee at its
sole and absolute discretion;   

(b)in the event that the Business fails to generate the Guaranteed Gross Profit
only, the Licensor shall, no later than one (1) calendar month after the date of
the audited financial statement for the year ending 31 December 2019, return to
the Licensee such proportion of the Issued Shares as is equal to the ratio of
the amount of shortfall in gross profit for the Term to the Guaranteed Gross
Profit; or pay to the Licensee an amount equivalent to such proportion of Issued
Shares at the Issued Price in cash, the choice of which will be made by the
Licensee at its sole and absolute discretion; or   

(c)in the event that the Business fails to generate the Guaranteed Revenue and
the Guaranteed Gross Profit, the Licensor shall compensate the Licensee in
accordance with Clause 8.2(a) or Clause 8.2(b), whichever is more favourable to
the Licensee in the circumstances.

 

9.TRANSFER OF REVENUES

 

9.1The Licensee shall own all revenues and accounts receivable generated by the
Business during the Term.   

9.2The Licensor shall collect all revenues generated by the Business and any
monies owed to the Licensee in connection with the Business. The Licensor shall
transfer any monies collected to the Licensee on a monthly basis.   

9.3The Licensor shall keep and maintain accurate and adequate books and records
of the revenue generated by the Business any monies owed to the Licensee in
connection with the Business. The Licensee shall be allowed to conduct on-site
audit of any such books or records upon reasonable notice.   

9.4On or before the fifteen day of each month, the Licensor shall render a
report to the Licensee setting out, inter alia, the revenue generated and monies
collected during the period commencing on the first day of the previous month
and ending on the last day of the previous month (the “Reported Month”) in full
detail (the “Month End Report”).

 



13

 

 

9.5The Licensor shall transfer to the Licensee the monies collected in full
amount as set forth in the Month End Report no later than 30 days after the last
day of the Reported Month.   

9.6Notwithstanding any dispute concerning, arising out of or in connection with
any Month End Report or the amount to be transferred to the Licensee for any
given Reported Month, the Licensor shall, in accordance with Clauses 9.4 and
9.5, transfer the monies collected for such Reported Month, and continue to
render Month End Report to the Licensee and transfer any monies collected for
any subsequent Reported Month.   

9.7In case of any dispute concerning, arising out of or in connection with any
Month End Report or the amount to be transferred to the Licensee for any given
Reported Month, the Licensee’s determination shall be final and binding on the
Parties.   

10.INTELLECTUAL PROPERTY RIGHTS

 

10.1Subject to the rights and licenses granted by the Licensor hereunder, and
the provisions of Clause 10.2:   

(a)the Licensor and its licensor(s) reserve and retain their rights, titles and
interests in and to all Intellectual Property Rights arising out of or relating
to the Licensed Software, the Documentation, and the Maintenance Releases; and
  

(b)none of the Licensee, Licensee’s Affiliates or Authorized Users acquire any
ownership of Intellectual Property Rights in or to the Licensed Software, the
Documentation, and the Maintenance Releases as a result of this Agreement.   

10.2As between the Licensee and its Affiliates, on the one hand, and the
Licensor and its licensors, on the other hand, the Licensee and its Affiliates
reserve and retain sole and exclusive ownership of all rights, titles and
interests in and to the Licensee’s Data, the Licensee’s Modifications, the
Licensee’s Systems, and the Licensee’s advertising materials including all
Intellectual Property Rights arising therefrom or relating thereto. The
Licensee’s Data, the Licensee’s Modifications, and the Licensee’s Systems are
the Confidential Information of the Licensee and its Affiliates, and neither the
Licensor nor any third party (other than a Licensee’s Affiliate) shall:   

(a)have, acquire or claim any right, title or interest in or to any Licensee’s
Data, Licensee’s Modifications, and Licensee’s Systems as a result of this
Agreement or any interest they may have in the Licensed Software, the
Documentation, or the Maintenance Releases; or   

(b)have any right or license to, and shall not, use any Licensee’s Data,
Licensee’s Modifications, and Licensee’s Systems except solely as and to the
extent necessary to perform the Support Services under this Agreement.   



14

 

 

11.CONFIDENTIALITY

 

11.1In connection with this Agreement, each party (as the “Disclosing Party”)
may disclose or make available Confidential Information to the other party (as
the “Receiving Party”). Subject to Clause 11.2, “Confidential Information” means
information in any form or medium (whether oral, written, electronic or other)
that the Disclosing Party considers confidential or proprietary, including
information consisting or relating to the Disclosing Party’s technology, trade
secrets, know-how, business operations, plans, strategies, customers, financial
information, and pricing, and information with respect to which the Disclosing
Party has contractual or other confidentiality obligations, in each case whether
or not marked, designated or otherwise identified as “confidential”. Without
limiting the foregoing, the Licensee’s Data are the Confidential Information of
the Licensee and the financial terms of this Agreement are the Confidential
Information of both parties.   

11.2Confidential Information does not include information that the Receiving
Party can demonstrate by written or other documentary records:   

(a)was rightfully known to the Receiving Party without restriction on use or
disclosure prior to such information being disclosed or made available to the
Receiving Party in connection with this Agreement;   

(b)was or becomes generally known by the public other than by the Receiving
Party’s or any of its Representatives’ noncompliance with this Agreement;   

(c)was or is received by the Receiving Party on a non-confidential basis from a
third party that, to the Receiving Party’s knowledge, was not or is not, at the
time of such receipt, under any obligation to maintain its confidentiality; or
  

(d)was or is independently developed by the Receiving Party without reference to
or use of any Confidential Information.   

11.3Upon being provided with any disclosure of or access to the Confidential
Information, the Receiving Party shall, for the Term of this Agreement,:   

(a)not access or use Confidential Information other than as necessary to
exercise its rights or perform its obligations under and in accordance with this
Agreement;   

(b)not, except as may be permitted by and subject to its compliance with Clause
11.4, disclose or permit access to Confidential Information other than to its
Representatives who:   

(i)need to know such Confidential Information for purposes of the Receiving
Party’s exercise of its rights or performance of its obligations under and in
accordance with this Agreement;    

(ii)have been informed of the confidential nature of the Confidential
Information and the Receiving Party’s obligations under this Clause 11.3; and
   

(iii)are bound by written confidentiality and restricted use obligations at
least as protective of the Confidential Information as the terms set forth in
this Clause 11.3;    



15

 

 

(c)safeguard the Confidential Information from unauthorised use, access or
disclosure using at least the degree of care it uses to protect its similarly
sensitive information and in no event less than a reasonable degree of care; and
  

(d)ensure its Representatives’ compliance with, and be responsible and liable
for any of its Representatives’ noncompliance with, the terms of this Clause 11.
  

11.4If the Receiving Party or any of its Representatives is compelled by
applicable Law to disclose any Confidential Information then, to the extent
permitted by applicable Law, the Receiving Party shall:   

(a)promptly, and prior to such disclosure, notify the Disclosing Party in
writing of such requirement so that the Disclosing Party can seek a protective
order or other remedy, or waive its rights under Clause 11.3; and   

(b)provide reasonable assistance to the Disclosing Party, at the Disclosing
Party’s sole cost and expense, in opposing such disclosure or seeking a
protective order or other limitations on disclosure.   

If the Disclosing Party waives compliance or, after providing the notice and
assistance required under this Clause 11.4, the Receiving Party remains required
by Law to disclose any Confidential Information, the Receiving Party shall
disclose only that portion of the Confidential Information that, on the advice
of the Receiving Party’s legal counsel, the Receiving Party is legally required
to disclose and, upon the Disclosing Party’s request, shall use commercially
reasonable efforts to obtain assurances from the applicable court or other
presiding authority that such Confidential Information will be afforded
confidential treatment.

 

12.TERM AND TERMINATION

 

12.1The Term of this Agreement shall be effective on the date the conditions
precedent set forth in Clause 7.2 have been satisfied (the “Effective Date”) and
continue in effect until 31 December 2019 (the “Expiration Date”) unless
terminated earlier in accordance with any of the express provisions of this
Agreement.   

12.2Unless this Agreement is terminated in accordance with any of the express
provisions of this Agreement before the Expiration Date, the Licensee may, at
its option, renew this Agreement for a term, which will be mutually agreed upon
by the Parties, by providing the Licensor with written notice not earlier than 3
months before the Expiration Date and not later than the Expiration Date.   



16

 

 

12.3In addition to any other express termination right set forth elsewhere in
this Agreement, either Party may terminate this Agreement, effective on written
notice to the other Party, if the other Party:   

(a)commits a material breach of any provision thereof, and such breach is not
remediable or, if remediable, is not remedied within thirty (30) days after the
non-breaching Party provides the breaching Party with written notice of such
breach;   

(b)is dissolved or liquidated or takes any corporate action for such purpose;   

(c)becomes insolvent or is generally unable to pay, or fails to pay, its debts
as they become due;   

(d)files or has filed against it a petition for voluntary or involuntary
bankruptcy or otherwise becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency Law; or   

(e)applies for or has appointed a receiver, trustee, custodian or similar agent
appointed by order of any court of competent jurisdiction to take charge of or
sell any material portion of its property or business;   

12.4In the event that this Agreement is terminated by the Licensee before the
Expiration Date due to a material breach committed by the Licensor, the Licensor
shall return to the Licensee the Issued Shares on a pro-rata basis.   

12.5Upon any expiration (save that the Licensee exercises its right to renew
this Agreement in accordance with Clause 12.2) or termination of this Agreement
for any reason:   

(a)all rights and licenses granted to the Licensee under this Agreement shall
cease;   

(b)the Licensee shall cease all activities authorised by this Agreement; and   

(c)the Licensee shall, within thirty (30) days after any such expiration or
termination, destroy or return to the Licensor all copies of the Licensed
Software and the Maintenance Releases then in its possession, custody or
control.   

12.6The provisions set forth in the following sections, and any other right or
obligation of the parties in this Agreement that, by its nature, should survive
termination or expiration of this Agreement, will survive any expiration or
termination of this Agreement: Clauses 9, 10, 11, 12.4, 12.5, 12.6, 13, 14 and
17.

 



17

 

 

13.REPRESENTATIONS AND WARRANTIES

 

13.1Each Party represents and warrants to the other Party that:   

(a)it is a duly organised, validly existing and in good standing as a
corporation or other entity under the Laws of the jurisdiction of its
incorporation or other organisation;   

(b)it has the full right, power and authority to enter into, and to perform its
obligations and grant the rights and licenses it grants or is required to grant
under, this Agreement;   

(c)the execution of this Agreement by its Representative whose signature is set
forth at the end of this Agreement has been duly authorised by all necessary
corporate or organisational action of such Party; and   

(d)when executed and delivered by both Parties, this Agreement will constitute
the legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms.   

13.2The Licensor further represents, warrants and covenants to the Licensee
that:   

(a)it has obtained all necessary consents and approvals that are required for
the execution, delivery and performance of this Agreement, and such execution,
delivery and performance of this Agreement will not constitute a default under
any agreement to which it is a party;   

(b)it is and throughout the Term will remain the sole and exclusive legal and
beneficial owner, and throughout the Term will retain sole and exclusive control
(by ownership, license or otherwise), of the entire right, title and interest in
and to the Licensed Software, the Documentation, the Maintenance Releases, the
Licensed Trademarks, the Licensed Domain Names, and the Licensed Content
including all Intellectual Property Rights relating thereto;   

(c)it has and throughout the Term will retain the unconditional and irrevocable
right, power and authority to grant and perform the licenses under this
Agreement;   

(d)the Licensed Software, the Documentation, the Maintenance Releases, the
Licensed Trademarks, the Licensed Domain Names, the Licensed Content, and the
Licensee’s use thereof, is and throughout the Term will be free and clear of all
encumbrances, liens and security interests of any kind;   

(e)its grant of the licenses under this Agreement, the Hosting Services, the
Support Service, the Training Services or any other performance by or on behalf
of the Licensor under this Agreement does not or to its knowledge will not at
any time:   

(i)conflict with or violate any applicable Law of Hong Kong;    

(ii)require the consent, approval or authorisation of any governmental or
regulatory authority in Hong Kong or other third party; or    

(iii)require the provision of any payment or other consideration to any third
party;    



18

 

 

(f)it has not granted and will not at any time during the Term grant any license
or other contingent or non-contingent right, title or interest in the Regions
under or relating to the Licensed Software, the Documentation, the Maintenance
Releases, the Licensed Trademarks, the Licensed Domain Names, and the Licensed
Content that does or will conflict with or otherwise affect this Agreement,
including any of the Licensor’s representations, warranties, or performance or
the Licensee’s rights or licenses hereunder;   

(g)when used by the Licensee or any Authorised User in accordance with this
Agreement, the Licensed Software, the Documentation, the Maintenance Releases,
the Licensed Trademarks, the Licensed Domain Names, and the Licensed Content
does not or will not:   

(i)infringe, misappropriate or otherwise violate any Intellectual Property
Rights or other rights of any third party; or    

(ii)fail to comply with any applicable Law;    

(h)there is no settled, pending or to its knowledge threatened litigation, claim
or proceeding (including in the form of any offer to obtain a license):   

(i)alleging that any use of the Licensed Software, the Documentation, the
Maintenance Releases, the Licensed Trademarks, the Licensed Domain Names, and
the Licensed Content in the Regions does or would infringe, misappropriate or
otherwise violate any copyright, trademark, patent, trade secret or other
Intellectual Property Right of any third party;    

(ii)challenging the Licensor’s ownership of, or right to use or license, any of
the Licensed Software, the Documentation, the Maintenance Releases, the Licensed
Trademarks, the Licensed Domain Names, and the Licensed Content, or alleging any
adverse right, title or interest with respect thereto;    

(iii)alleging the invalidity, misuse, un-registrability, unenforceability or
non-infringement of any copyrights, trade secret rights or patent rights in the
Licensed Software, the Documentation, the Maintenance Releases, the Licensed
Trademarks, the Licensed Domain Names, and/or the Licensed Content; or    

(iv)alleging any third-party infringement, misappropriation or violation of any
copyrights, trademarks, trade secrets or patent rights in the Licensed Software,
the Documentation, the Maintenance Releases, the Licensed Trademarks, the
Licensed Domain Names, or the Licensed Content, nor to its knowledge, is any
third party infringing, misappropriating or violating, or preparing or
threatening to infringe, misappropriate or violate, any copyrights, trademarks,
trade secrets or patent rights in the Licensed Software, the Documentation, the
Maintenance Releases, the Licensed Trademarks, the Licensed Domain Names, and/or
the Licensed Content, and it has no knowledge after reasonable investigation of
any factual, legal or other reasonable basis for any such litigation, claim or
proceeding;    



19

 

 

(i)it has not received any written, oral or other notice of any litigation,
claim or proceeding described in Clause 13.2 (g);   

(j)no expiration or loss of any patent or application for patent rights in the
Licensed Software is pending, or, to the Licensor’s knowledge after reasonable
inquiry, threatened or reasonably foreseeable, and the Licensor has no reason to
believe that any claims of any such patent or patent application are or will be
invalid, unenforceable, fail to issue, or be materially limited or restricted
beyond the current claims, except for patent rights expiring at the end of their
statutory term;   

(k)as provided by the Licensor, none of the Licensed Software or the Maintenance
Releases does or will at any time during the Term contain any Harmful Code;   

(l)all Documentation is and will be complete and accurate in all material
aspects when provided to the Licensee such that at no time during the Term will
the Licensed Software have any material undocumented feature;   

(m)it will perform all Hosting Services, Support Services and Training Services
in a timely, skilful, professional and workmanlike manner in accordance with the
best industry standards and practices for similar services, using personnel with
the requisite skill, experience and qualifications, and will devote adequate
resources to meet its obligations under this Agreement;   

(n)it understands that the Issued Shares are “restricted securities” and have
not been registered under the Securities Act and is acquiring the Issued Shares
as principal for its own account and not with a view to or for distributing or
reselling such Issued Shares or any part thereof in violation of the Securities
Act, has no present intention of distributing any of such Issued Shares in
violation of the Securities Act and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Issued Shares in violation of the Securities Act;   

(o)it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Issued
Shares, including (i) the legal requirements within its jurisdiction for the
subscription of the Issued Shares, (ii) any foreign exchange restrictions
applicable to such subscription, (iii) any governmental or other consents that
may need to be obtained, and (iv) the income tax and other tax consequences, if
any, that may be relevant to the purchase, holding, redemption, sale, or
transfer of the Issued Shares.   

(p)it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Issued Shares, and has so evaluated the merits and
risks of such investment. The Licensor is able to bear the economic risk of an
investment in the Issued Shares and, at the present time, is able to afford a
complete loss of such investment;   

(q)it has not subscribed the Issued Shares as a result of any advertisement,
articles, notice or other communication regarding the Issued Shares published in
any newspaper, magazine or similar media or broadcast over television or radio
or presented at any seminar or any other general solicitation or general
advertisement.   



20

 

 

(r)it acknowledges that it has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of SEII concerning the terms and conditions of the offering of
the Issued Shares and the merits and risks of investing in the Issued Shares;
(ii) access to information about SEII and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that SEII possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. The Licensor acknowledges and agrees that neither
SEII nor any Affiliate of SEII has provided it with any information or advice
with respect to the Issued Shares nor is such information or advice necessary or
desired. Neither SEII nor any Affiliate has made or makes any representation as
to SEII or the quality of the Issued Shares and SEII and any Affiliate may have
acquired non-public information with respect to SEII which the Licensor agrees
need not be provided to it; and   

(s)neither the Licensor nor any person acting on its behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Issued Shares and the Licensor and any person acting on its behalf has
complied and will comply with the “offering restrictions” requirements of
Regulation S. The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in U.S. or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act. Neither the Vendor nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in U.S.,
its territories or possessions, for any of the Issued Shares. The Licensor
agrees not to cause any advertisement of the Issued Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to such issue of shares, except such advertisements that
include the statements required by Regulation S, and only offshore and not in
the U.S. or its territories, and only in compliance with any local applicable
securities laws.   

13.3The Licensor represents, warrants and covenants to the Licensee that
throughout the Term (provided that the Licensee or anyone acting with the
authority of the Licensee has not amended the Licensed Software and/or the
Maintenance Releases):   

(a)when used on the Licensee’s Systems (or any successor thereto) in accordance
with the Documentation, all Licensed Software, and Maintenance Releases as
provided by the Licensor in all material aspects will be fully operable, meet
all applicable specifications, and function in all respects, in conformity with
this Agreement and the Documentation;   

(b)any media on which any Licensed Software, Documentation, or Maintenance
Releases is delivered will be free of any damage or defect in all material
respects in design, material or workmanship, and will remain so under ordinary
use as contemplated by this Agreement and, with respect to the Licensed
Software, the Documentation; and   

(c)no Maintenance Release when installed by the Licensee in accordance with this
Agreement, will have an adverse effect on the functionality or operability of
the Licensed Software or the Websites.   



21

 

 

13.4If the Licensor breaches any of the warranties set forth in Clause 13.3,
provided that the Licensee provides all the information that may be necessary to
assist the Licensor in resolving the defect or fault (and provided that such
defect or default does not result from the Licensee or anyone acting with the
authority of the Licensee) including a documented example of any defect or fault
or sufficient information to enable the Licensor to re-create the defect or
fault, the Licensor shall upon written notice from the Licensee and at the
Licensor’s sole cost and expense remedy such breach within a commercially
reasonable time by repairing or replacing the Licensed Software and/or the
Maintenance Releases so as the Licensee’s operation of the Websites is not
adversely affected. In the event that the Licensor fails to remedy such breach
on a timely basis as abovementioned, the Licensee shall be entitled to terminate
this Agreement immediately by written notice to the Licensor.

 

14.INDEMNIFICATION

 

14.1Without prejudice and in addition to the Licensee’s rights, claims and
remedies for a breach of the Warranties, the Licensor covenants with the
Licensee to indemnify and keep indemnified the Licensee and each of the
Licensee’s Affiliates, and their respective officers, directors, employees,
consultants, agents, contractors, permitted successors and permitted assignees
(each of the foregoing, an “Indemnitee”) at all times on demand against any and
all Losses incurred by the Licensee or the Indemnitee as a result of or in
connection with any of the Warranties being untrue, inaccurate, incomplete or
misleading.   

14.2The Licensor shall defend, indemnify and hold harmless the Licensee and the
Indemnitee from and against any and all Losses incurred by the Licensee or the
Indemnitee arising out of or relating to any claim, suit, action or proceeding
(each of the foregoing, an “Action”) by a third party to the extent that such
Losses are alleged to arise out of or result from (a) the Licensor’s entering
into or execution of this Agreement; or (b) the Licensor’s failure to comply
with its obligation under Clause 10 (INTELLECTUAL PROPERTY RIGHTS) or Clause 11
(CONFIDENTIALITY). The Licensee shall promptly notifies the Licensor in writing
of such Action and the Licensor is permitted to control fully the defense and
any settlement of such Action as long as such settlement shall not include a
financial obligation on the Licensee. The Licensee may participate in and
observe the proceedings at its own cost and expense with counsel of its own
choosing.   



22

 

 

15.NOTICES

 

15.1Any notice given by a Party in connection with this Agreement shall be in
writing and deemed given at the time of actual delivery if delivered by hand, at
the time of delivery if delivered by electronic means with proof of delivery, or
two days after posting (if sent by registered post within Hong Kong) or seven
days after posting (if sent from Hong Kong to an address outside Hong Kong or
vice versa), subject to proof of posting.   

15.2Unless otherwise specified in writing by the receiving party in accordance
with this Clause 15, all notices in connection with this Agreement must be
addressed and sent to:   

  Ecrent Capital Holdings Limited           address: Cornwall Centre, 85 Castle
Peak Road, Coffee Bay, Tuen Mun, N.T., Hong Kong         for the attention of:
Mr Chan Tin Chi         email: tc@ecrent.com         Sharing Economy Investment
Limited           address: Units 315-6, 3/F, Building 12W, Hong Kong Science
Park, Shatin, N.T., Hong Kong         for the attention of:  Mr Parkson Yip    
    email: parkson.yip@seii.com      

15.3Nothing in this Clause 15 shall preclude the service of documents or the
proof of such service by any other mode permitted by law.   



23

 

 

16.FORCE MAJEURE

 

16.1In no event will either Party be liable or responsible to the other Party,
or be deemed to have defaulted under or breached this Agreement, for any failure
or delay in fulfilling or performing any term of this Agreement when and to the
extent such failure or delay is caused by any of the following circumstances
beyond such Party’s reasonable control (each a “Force Majeure Event”) including:
acts of God, flood, fire, earthquake or explosion, war, terrorism, invasion,
riot or other civil unrest, embargoes or blockades in effect on or after the
Effective Date, notional or regional emergency, strikes, labour stoppages or
slowdowns or other industrial disturbances, passage of Law or any action taken
by a governmental or public authority, including imposing an embargo, export or
import restriction, quota or other restriction or prohibition or any complete or
partial government shutdown, or national or regional shortage of adequate power
or telecommunications or transportation. The Licensee may terminate this
Agreement if a Force Majeure Event affecting the Licensor continues
substantially uninterrupted for a period of thirty (30) days or more.   

16.2In the event of any failure or delay caused by a Force Majeure Event, the
affected Party shall give prompt notice to the other Party, stating the period
of the time the occurrence is expected to continue and use diligent efforts to
end the failure or delay and minimise the effects of such Force Majeure Event.
  

17.MISCELLANEOUS

 

17.1No amendment or variation of or supplement to this Agreement shall be valid
unless it is in writing and signed by or on behalf of each of the Parties.   

17.2Save as agreed in writing by all Parties, the rights and/or benefits of any
Party under this Agreement may not be assigned or transferred to, or become the
subject of any encumbrance in favour of, any third party and no Party shall
transfer, or attempt to transfer, any of its duties or liabilities hereunder to
any third party.   

17.3The Parties agree that they are independent contractors and will always
represent themselves to any third parties only as an independent contractor. The
Parties are not, and nothing in this Agreement shall be interpreted that the
Parties are, partners, joint venturers, co-owners, Affiliate of each other, or
otherwise participants in a joint or common undertaking.   



24

 

 

17.4If at any time any one or more of the provisions of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under the laws of any
jurisdiction, the remaining provisions of this Agreement shall continue in full
force and effect as if the illegal, invalid or unenforceable provision were
omitted herefrom. The illegal, invalid or unenforceable provision shall be
deemed to be substituted by a suitable and equitable provision which, to the
extent legally permissible, comes as close as possible to the intent and purpose
of the invalid or unenforceable provision.   

17.5No failure to exercise and no delay in exercising any right, power, remedy
or privilege arising hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, remedy or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power, remedy or privilege. Without limiting the foregoing, no waiver by
any Party of any breach of any provision hereof shall be deemed to be a waiver
of any subsequent breach of that or any other provision hereof.   

17.6This Agreement shall be governed by, and construed in all respects in
accordance with, the laws of Hong Kong.   

17.7Except as expressly set forth in this Agreement, the application of the
Contracts (Rights of Third Parties) Ordinance is expressly excluded and the
terms of this Agreement are not intended to confer any rights or remedies upon,
and shall not be enforceable by, any person other than the Parties.   

17.8Except for any dispute concerning, arising out of or in connection with any
Month End Report or the amount to be transferred to the Licensee for any given
Reported Month which shall be determined in accordance with Clause 9.7, any
other dispute concerning, arising out of or in connection with this Agreement
shall be referred to the representative of each of the Parties as named in
Clause 15.2 (or notified by any of the Parties to the other in writing) for
discussion in good faith with a view to resolving such dispute. If such dispute
cannot be resolved within thirty (30) days after commencement of such
discussion, it shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by three arbitrators appointed in accordance
with such Rules. The place of arbitration shall be Hong Kong and the language of
arbitration shall be English.   

17.9This Agreement constitutes the entire agreement between the Parties relating
to the subject matter hereof and supersedes all prior agreements or undertakings
oral or written.   

17.10This Agreement may be executed in counterparts, each of which is deemed an
original, but all of which together are deemed to be one and the same agreement.
A signed copy of this Agreement delivered by facsimile, e-mail or other means of
electronic transmission is deemed to have the same legal effect as delivery of
an original signed copy of this Agreement.

 



25

 

 

Schedules:

 

Schedule 1: Regions

 

Schedule 2: Licensed Software

 

Schedule 3: Licensed Domain Names

 

Schedule 4: Licensed Trademarks

 



26

 

 

IN WITNESS whereof this Agreement has been executed on the day and year first
above written.

 

SIGNED BY TIN CHI CHAN )     for and on behalf of )     Ecrent Capital Holdings
Limited )     SIGNED BY PING KEE LAU )     for and on behalf of )     Sharing
Economy Investment Limited )

 



27

 

 

SCHEDULE 1

 

Regions

 

Taiwan, Thailand, India, Indonesia, Singapore, Malaysia, Philippines, Vietnam,
Cambodia, Japan, and Korea

 

 

 

 

 

 

 

 

1

 

 

SCHEDULE 2

 

Licensed Software

 

1.The website http://www.ecrent.com

 

2.Apple IOS ECrent mobile application

 

3.Android ECrent mobile application

  



2

 

 

SCHEDULE 3

 

Licensed Domain Names

 

http://www.ecrent.com

 

 

 

 

 

 

 

 

3

 

 

SCHEDULE 4

 

Licensed Trademarks

 

Trademark Country/Region of Registration Registration Number Status
[ex10-1_001.jpg] The People’s Republic of China 14223429 Registered
[ex10-1_002.jpg] The People’s Republic of China 14223415 Registered
[ex10-1_003.jpg] The People’s Republic of China 14223445 Registered

 



4

 

 

[ex10-1_004.jpg] U.S. 4787366 Registered [ex10-1_004.jpg] Europe 013218871
Registered [ex10-1_004.jpg] Australia 1644832 Registered [ex10-1_005.jpg] Hong
Kong 302942596 Registered ECRENT Unregistered (rights based on common law usage)

 

 

5



 

 